Pericins, J.
Prosecution for the larceny of one 5 dollar bank bill on the bank of Pittsbwgh, Pennsylvania, of the value of 5 dollars, and four 1 dollar bank bills, of the value of 1 dollar each, on banks to the prosecution unknown.
The defendant was convicted.
The only proof of the genuineness of the bills, and of the existence of the banks on which they purported to be, was the testimony of the person from whom they were stolen, and who appears to have been a business man, that the bills were of the value expressed upon their faces.
It seems to us that this evidence tended to prove the existence of the banks and the genuineness of the bills, and fairly made the facts questions for the jury. These are points not requiring the highest degree of evidence. Lewis’ U. S. Grim. Law, 468.—3 Greenl. Ev., § 153.
W. M. Crane and W. S. Smith, for the appellant.
J. E. McDonald, Attorney General, and A. L. Roache, for the state.
Per Curiam.
The judgment is affirmed with costs.